
	

114 HR 5292 IH: Air Traffic Controller Hiring Improvement Act of 2016
U.S. House of Representatives
2016-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5292
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2016
			Mr. Curbelo of Florida (for himself and Mr. Sean Patrick Maloney of New York) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, relating to hiring of certain air traffic control
			 specialists, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Air Traffic Controller Hiring Improvement Act of 2016. 2.Hiring of air traffic controllers (a)In generalSection 44506 of title 49, United States Code, is amended by adding at the end the following:
				
					(f)Hiring of certain air traffic control specialists
						(1)Consideration of applicants
 (A)Ensuring selection of most qualified applicantsIn appointing individuals to the position of air traffic controllers, the Administrator shall give preferential consideration to qualified individuals maintaining 52 consecutive weeks of air traffic control experience involving the active separation of air traffic after receipt of an air traffic certification or air traffic control facility rating within 5 years of application while serving at—
 (i)a Federal Aviation Administration air traffic control facility; (ii)a civilian or military air traffic control facility of the Department of Defense; or
 (iii)a tower operating under contract with the Federal Aviation Administration under section 47124. (B)Consideration of additional applicantsThe Administrator shall consider additional applicants for the position of air traffic controller by referring an approximately equal number of employees for appointment among 2 applicant pools. The number of employees referred for consideration from each group shall not differ by more than 10 percent.
 (i)Pool onePool one shall consist of applicants who— (I)have successfully completed air traffic controller training and graduated from an institution participating in the Collegiate Training Initiative program maintained under subsection (c)(1) who have received from the institution—
 (aa)an appropriate recommendation; or (bb)an endorsement certifying that the applicant would have met the requirements in effect as of December 31, 2013, for an appropriate recommendation;
 (II)are eligible for a veterans recruitment appointment pursuant to section 4214 of title 38 and provide a Certificate of Release or Discharge from Active Duty within 120 days of the announcement closing;
 (III)are eligible veterans under section 4211 of title 38 maintaining aviation experience obtained in the course of the individual’s military experience; or
 (IV)are preference eligible veterans pursuant to section 2108 of title 5. (ii)Pool twoPool two shall consist of applicants who apply under a vacancy announcement recruiting from all United States citizens.
								(2)Use of biographical assessments
 (A)Biographical assessmentsThe Administration may not use any biographical assessment when hiring under subparagraph (A) or subparagraph (B)(i) of paragraph (1).
							(B)Reconsideration of applicants disqualified on the basis of biographical assessments
 (i)In generalIf an individual described in subparagraph (A) or subparagraph (B)(i) of paragraph (1) who applied for the position of air traffic controller with the Administration in response to Vacancy Announcement FAA–AMC–14–ALLSRCE–33537 (issued on February 10, 2014) and was disqualified from the position as the result of a biographical assessment, the Administrator shall provide the applicant an opportunity to reapply as soon as practicable for the position under the revised hiring practices.
 (ii)Waiver of age restrictionThe Administrator shall waive any maximum age restriction for the position of air traffic controller with the Administration that would otherwise disqualify an individual from the position if the individual—
 (I)is reapplying for the position pursuant to clause (i) on or before December 31, 2017; and (II)met the maximum age requirement on the date of the individual’s previous application for the position during the interim hiring process.
 (3)Maximum entry age for experienced controllersNotwithstanding section 3307 of title 5, the maximum limit of age for an original appointment to a position as an air traffic controller shall be 35 years of age for those maintaining 52 weeks of air traffic control experience involving the active separation of air traffic after receipt of an air traffic certification or air traffic control facility rating in a civilian or military air traffic control facility..
 (b)Notification of vacanciesThe Administrator of the Federal Aviation Administration shall consider directly notifying secondary schools and institutes of higher learning, including Historically Black Colleges and Universities, Hispanic-serving institutions, Minority Institutions, and Tribal Colleges and Universities, of the vacancy announcement under section 44506(f)(1)(B)(ii) of title 49, United States Code.
			
